PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/548,722
Filing Date: 22 Aug 2019
Appellant(s): RIMINI et al.



__________________
Derek M Abeyta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
/******************************************************************/
(A)	Appellants have submitted that the prosecution has stripped the Katz reference of its operational description to arrive to nothing more than generic and irrelevant in applying a disjointed interpretation, with rewriting Katz all over for using the references to reject Appellant claims (Appellant's Remarks pg. 21, top).  Appellant’s initial finding appears a observation construed at a high level and clearly not geared to address any feature or language being rejected; hence would be deemed without any merits towards effect of overcoming a particular rejection.
(B)	Appellants have submitted that premise at the basis of Examiner’s obviousness statement  effectuated against the feature of determining a category of object based on “variations over time” for multipe realizations (per the Examiner reliance on use successive pulse cycles by Crawely and radio-optic waveform transmission cycles per Rohling) is fundamentally flawed in that the absorption approach utilized in Katz relies on a static metric per pre-established metric table and shape library to determine from the reflected signals whether a match for an object shape exist (Appellant's Remarks, bottom pg. 21 and middle pg. 22), i.e. the variation of radiation signals in Katz caused by material properties.
	Prima facie case of the action for rendering obvious what is termed as determining a category of object based on “variations over time” for multipe realizations being at stakes entails multiple realizations over time in terms of obtaining variations to the reflected signals via multiple transmissions would have been obvious in view of the object determination and reflection analysis in Katz; i.e. the key feature here being multiple realizations and variations over time per effect of coupling acquisition of returned signals and multiple transmission instances.
	The language being addressed here includes “determining, based on variations over time in one or more features of the plurality of realizations, a category of the at least one object” and as such broad interpretation afforded from the language itself cannot include patentable merits for any form reference structure underlying implementation for analyzing, comparing reflected signals.  That is, mere mention of the comparing means or analytics context by which realized signals (from radar wave transmitting) or sampling thereof are being subjected to for a given form reference to help determining about type of the target object would be deemed largely irrelevant to how the above language amounts to.  
	In fact, no part of the above realizations pertinent feature variations over time as recited (emphasis here) compels one’s interpretation that a given reference structure for comparing (such as Katz’s map table or library of shapes) has to be variable over time or necessarily non-static as alleged by what appears to be appellants conviction about Katz lack of this variation of features over time. 
	Variation of features (from plural realizations or reflections sampling) over time only entails (per BRI) that returned data and analytics about target absorption or level of reflections thereby include variations (change in metrics) after each transmission and reflection recapture, as change in measured data, NOT about whether a reference structure has incurred change or has varied with time, a concept nowhere found in the claim. The claim language on multiple realizations and features variation over time included therewith does not include details on how each realization is directed back to reference-based analysis, nor does it express that varying features (over time) and target object (category type) are two interchangeable concepts.  Thus, alleging that use of fixed reference for comparing reflected/absorption data such as table, library or map as cited in Katz amounts to reliance to variables that do not vary over time is construed as a largely misplaced observation that apparently relies on a concept outside of the claim language.
	Allegation by appellants directed to the alleged deficiency by Katz (for not showing a time variant metric table or library of shapes) appears to be an unjustified reliance to a concept that is not found in the claim language, as the recited phrase of (variations over time)  features in one or more realizations does not specify that the features represents a non-static reference structure (emphasis here); nor does this language enforces that “features” is definitely different from measurement instances andor constitute itself a time-varying target material under reflectivity study.
	Per broad interpretation, variations of measurements over time from multiple realizations or samples of reflected signals constitute the crux by which more retransmission of signals have to be applied for a given category of object can be identified and confirmed, and this can read on “variations of features” and part of this has been shown in Katz; that is, Katz obtains realization of returned signals and upon comparison against a reference, repeats transmission with adjustment (see Katz: modify ... signals in accordance with such detections - para 0055; object identifier ... modify beamshaped signal by reflection - para 0075) made to its beam parametric sweeps or directional steering, which largely suggests (or illustrates by virtue of obviousness) that variations (Katz: amount of absorbed power, distance to a prospective object, metrics … object likely present, path loss – para 0064)  to features or samplings of object reflected (via their measured absorption) from the returned signals cause adjustment to the beam to obtain more accurate determination (see Katz: the object is likely a portion of a human, modifying - para 0113; portion of a human ... modify a communication signal - para 0120);) given the level of light absorption achieved from each transmission.
	The adjustement made to beam resulting from each analytics on absorption metrics and amount of reflecting signals as cited does not explicitly evidence that the object determination in Katz with use of beam adjustment actually implements data variations from multiple realizations and obviousness for implementing multiple sampling and realizations has been established with teachings of Rohling and Crawely.  This clearly means that the office action does not address whether a reference table anticipates the “variations over time in one or more features of the plurality of realizations”.
	Curiously, the Appellant focus for rebutting the 103 rejection (using Katz, in light of Rohling and Crawely) relies heavily on the non-variable state of a reference map or shape library.
	In other words, whether object/structure used as reference in the comparing as per Katz absorption study subsequent to each realized reflection return is being fix, invariable table/map (or static library of shape) would be deemed irrelevant to the construction of a feature deemed obvious, as established by the 103 rejection with use of Crawely and Rohling, the feature here being variations of features in … multiple realizations made over time.
	Mere allegation that Katz fails to teach a time varying reference structure appears to be a largely misplaced statement for raising non-obviousness of the exact language being addressed by the 103 type of rejection. The map and library of shape in Katz has never been cited as to anticipate 
(C)	Appellants have submitted that maps, look-up tables and libraries to aid object identification in Katz with indexing of human absorption metrics amounts to measurements for power absorption as a non-time varying, fix parameter so that by modifying Katz as proposed by the examiner Office action would force Katz’s absorption analysis to operate away from its intended use, notably when the examiner has not explained why one skill in the art might want to modify Katz’s absorption algorithm to rely on non-static parameters for variations thereof over time; nor is there examiner’s provision from use of using Crawely or Rohling to the effect that power absorption in Katz can be modified with use on parameter that exhibit variations over time (Appellant's Remarks pg. 23 and middle pg. 24)
	The office action for addressing obviousness of multiple realizations having features therewith that vary over time has been set (see rationale A of claim 1) on the premises that realizations are instances of beam sending correlated to collection or sampling of absorption-related or reflection signals realized each time for analysis.
	As a reminder, rationale A of claim 1 is expressed with the following:
	A) Katz does not explicitly disclose obtaining a plurality of realizations sampling at least one object proximate the transmitter
(i)    by performing, and/or each realization of the plurality of realizations: transmitting (radar-based detection signal), and receiving a reflection signal
(ii)    and determining, based on variations over time in one or more features of the plurality of realizations, a category of the at least one object.

plurality of realizations is a language not explicit found in the beam adjusting for finetuning human energy absorption approach in Katz.
	Further, no part of the executed 103 rejection ever made mention about the obvious need to reimplement wave reflectivity (object absorption) from Katz’s use of fixed or static reference in tables, library, or map so that the object identification (e.g. flesh absorption) would be re-implemented with time varying implementation of these same map, table or library (emphasis here)
	In fact, the rationale A as effectuated provides grounds or detailed prongs showing why one would be motivated to apply plural cycles of signal transmission (and reflection capture experiment instances) per a successive, repetitive realization approach so that variations over time of the captured data (emphasis here) can be analyzed and assessed to improve object identification or render Katz’s beam transmission adjust more efficient.
	As Katz has been cited as modifying or re-adjustment made to beam properties, intensity and sweep setting on basis of learned material reflectivity (Fig. 6-7 and related text), one would be motivated to implement the beam adjusting/readjusting scenario in Katz with implementation of multiple cycles or successive realizations.  Accordingly, the prongs for the obvious rationale (rationale A from above) include teachings by Crawely for successive sampling techniques (para 0036; repeated waveform, sampling, over an area - para 0044; transmitted and/or reflected ... at a succession of time offsets to build up an image -para 0046) and Rohling with provision of multiple intervals or phases of pulse transmission (see Abstract; multiple number of times - col. 9 li. 5-27; col. 6 lines 41-65; time variation … several measuring phases – col. 5, li. 25-29; col. 7 li. 25-29; col. 3 li. 29 to col. 4 li. 12) which in their respective manner, disclose time-variation aspect of repetitive 
	Clearly, the motivation to add successive realizations of reflectivity data or absorption measurements from Crawely and Rohling to Katz’s object identification method -- thereby to progressively detect the true nature of a target material (thereby attenuating beam intensity – see Katz:  Fig. 7) -- has been set forth with the detailed presentation of the 103 rejection (rationale A from above).  No part in the Appellants re-iterated remark that no reason for modifying Katz has been provided is being accompanied any remote analysis directed at the executed rationale combining Katz beam readjust to the teachings by Crawley and Rohling.  In that light alone, prima facie case of rebut against rationale A has been deemed either detrimental or not duly carried out.
	In other words, Appellant’s mere allegation that no reason has been provided by the Office action for presenting why one would be motivated to modify the Katz reference, absent any slightest attempt to analyze the prongs of a 103 rationale in direct relationship to how (as executed by the Office Action) the references have been combined cannot help one to see where deficiency in applying the combination (as proposed by the obviousness rationale) lies.	Therefore, the allegation that the 103 rationale in combining Crawely and Rohling to Katz has been devoid of executed motivation and reason to combine is deemed largely inconclusive for raising non-obviousness of the feature at stakes (per the rationale A as re-expressed from above).
	To summarize what constitutes misplaced positions by the Appellant, it is worth noting the following:
	1) the language recited as “variations over time of one or more features in multiple realizations” (per BRI) cannot enforce that a) “features” are pre-existing data collection, captured metrics, such as static reference table, map, library, known standards and that b) they should also time varying characteristic of the features as obtained with each realization, the latter implemented in plurality or succession (as per Rohling or Crawely)
	2) The use of Rohling and Crawely in terms of support for “multiple realizations’ (as executed by the 103 rejection) to add to the beam readjust in Katz’s object identification cannot be viewed (as miconstrued by the Appellant) and evaluated as a mere effect of re-implementing lookup table, map and library of shape in Katz for Katz’s initial technique to veer into operating with information of these same structures but with data or parameters therein expressed as time-based variation in state or quantities.
	That is, features with time variations (per BRI) do not enforce interpretation that they (the features) are table, map or reference structure are flexible implementations having therewith dynamic quantities, parameters and data that vary over time.
(D)	Appellants have submitted that the time-varying techniques involved to meet movement of objects or relative inanimate state of objects with respect to others cannot be construed as “variations s over time in one or more features in the plurality of realizations” as claimed, rendering the use of these references improper (Appellant's Remarks pg. 25 top).  The variations over time in the features of the realizations have been analogized to time variation effect of measurements or captured absorption metrics collected in one or more instances of object learning realized in terms of transmission/reflection measurement for each instance.  The prongs of the rationale A discuss how Rohling and Crawely provide teachings that signify muliple realizations of the collected feature 
	The Appellant allegation that Rohling and Crawely fail to teach “variations s over time in one or more features in the plurality of realizations” is being deemed inconclusive.
( E)	Appellants have submitted that reliance of skin absorption properties being fundamentally integral to Katz’s technique cannot by any reasonable logic be modified otherwise (veered away from) by one of ordinary skill in the art so that predictable outcome can be achieved, the least of which being modification based on “variations over time in one or more features of a plurality of realizations” since the latter seems in disfavor by Katz, in view of Katz use of time stamps associated with distance determination (Appellant's Remarks pg. 25-26).
	The grounds of the 103 rejection for rendering obvious the language of “variations over time in one or more features of a plurality of realizations” (to support Katz’s object identification) has been presented specifically to address the obvious effect of implementing absorption learning and object detection in Katz’s context with plurality of realizations to obtain/analyze variations of data or realization features over time.  Appellant’s allegation appears a re-iterated statement from the previous sections to the effect that modification or deviation from Katz base technique with time varying features would teach away from Katz’s use of static parameters and settings.  Interpretation of “features” bearing time varying characteristics has it that this “features” concept amounts to mere measurments or captured data from each instance of transmission/reflection event, whereas each instance of transmission/reflection capture constitute a realization in which one or more features are collected or analyzed.
	Prongs of rationale A to demonstrate why one would be motivated to provide more than one realizations (to Katz’s method) to analyze or learn of the time-varying characteristics of realized features has been presented with teachings by Rohling and Crawely to support execution of this motivation.  The statement of the rationale as executed has never been established upon a obvious need to use time varying aspects of known/fixed quantitative human absorption data, to alter Katz’s technique; and basis of the effectuated 103 rationale  has been explained at length in sections (B) and (C) from above.
	That is, Appellant’s emphasized viewpoint that Katz fixed finding approach cannot be reasonably combined with teachings ( use/realization of successive transmission/capture events) by Rohling and Crawely is being deemed largely misplaced. 
	In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually (Katz in this case) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(F)	Appellants have submitted that Katz deep reliance to (or foundation upon) static parametric learning, known metrics, look-up table coupled with information on distance across objects in a room and how a human flesh can absorp signals would make it unreasonable for motivating one to consider changing Katz’s technique for identifying objects (per use of static parameters) and accordingly convert Katz’s approach with measurements per Rohling (e.g. frequency-modulated signals depictive of distance) or Crawely (e.g. E-field measurements) using non-static data (Appellant's Remarks pg. 27-28)
	The above remark being a rehash of a earlier Appellant’s allegation to the effect that static data (fixed table, metrics) technique by Katz cannot be reasonably modified (lest the change would lead to no predictable success) has been addressed in sections E, B, and C, the allegation having been deemed largely misplaced necessarily when the rejection (see rationale A of claim 1) 
(G)	Appellants have submitted that (Appellant's Remarks pg 29, top) the proposed modification presented in combining Katz, Rohling and Crawely as per by the Office Action is not provided with sufficient prima facie  evidence for obiousness, as modifying Katz’s principle with time-related and dynamic variation via repetitive realizations as alleged by the examiner constitutes disregard of the successful outcome resulting from the modification and is impermissible due to the disparity between Katz technique and that of Rohling (e.g. frequency-modulated signals depictive of distance) or Crawely (e.g. E-field measurements).
	Sections B, C, and E from above establish reasons why one of ordinary skill in the art would be motivated to implement realizations (to obtain features reading and analytics included therewith) in multiple intances or repetitive manner, and benefit for combining Rohling and Crawely to Katz techniques has been expressed with the rationale of the obviousness as detailed in the Office action.
	No part of the executed prongs of rationale A introduces Rohling strictly in terms of frequency-modulated signals depictive of distance or Crawely strictly in terms of E-field measurements as support for implementing Katz object identification with multiple realizations as claimed; but instead, it was the repetitive manner with which these measurements has been applied in these references that has been the key evidence to support obviousness of “multiple realizations” and time-varying features therein
	The statement for combining as effectuated in rationale A is reproducted hereafter.
	… it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement cycle of measurement including transmission and reception of bounced back signals from illuminated objects per Katz’s approach so that the learning of target objects is founded on sampling cycles or measurement iterations, each realized by obtaining a plurality of 
transmitting (radar-based detection signal), and receiving a reflection signal as set forth per the transmission of a radio-optic waveform in Crawely, or successive cycle of pulse transmission per Rohling’s radar system, so that after a number of realizations repeated over some extended time, physical state or property of a object is determined, including that of determining, based on variations over time in one or more features of the plurality of realizations, a category of the at least one object; because
	one reflection collected from one position being scanned by the RF signal cannot sufficiently complete a map of reflected information that contributes in affirming on nature/category of the object as endeavored in Katz when plurality of positions and beam paths are investigated or readjusted for implementing plural measurements and ascertaining on target object categorization;
	a target body in mere static position encompasses physical properties and/or interrelated surface and geometric dispositions that require more than one sampling to adequately reconstruct of build up its image in 3D format, the definition of which involving learning of layer upon layers of characteristics, whose bounce back data or reflection effected without realization of repeated cycles of illumination, or varied form of transmssions would not be sufficient unravel the complexity of the target object,
	whereas a body in motion not only require at least the same iterative effect or cycles of transmission/reception sampling scenario but also would have to take under numerical consideration respective changes of the very object translation relative to surrounding- e.g. time-related, dynamic impact of spatial coordinates variation caused thereby - so that without a large repeat of reflection capture (i.e. multitude of sampling instances or realization thereof) associated with a commensurate modifiable frequencies and variances in the transmitted waveform or light, coupled with an elaborate time-tracking, mathematical reference, computation of a precise motion change cannot be numerically ascertained;
	that is, this repetitive realization being but one illustration or application of the well-known transmission/reflection methodology that has been adopted by the sonar bounce back or radio-optical reflection learning in industry, military and technology to learn on form, shape, type and location and time-based variation of objects.

	The Appellant allegation on impermissible state of the proposed combination (as effectuated in the above obviousness rationale statement) has not been found as provision of facts expressing Appellant’s effect of analyzing, alluding to or dissecting any questionable part of the Examiner’s statement. On grounds that Appellant’s conclusory statement amounts to mere disregard of the actual state and detailed execution of the 103, merits of this ‘impermissible combination’ allegation ( of disparate prior art techniques) is being deemed largely inconclusive.
(H)	Appellants have submitted that Rohling superimposition concern in distance for emission of signal and Crawely’s scan of target space for delayed radiation cannot cure to the defects by Katz, as the approach by Rohling or Crawely cannot improve use of power absorption measurements per effect of tables, map in Katz, as each of these references is directed to a different field of application, 
	The allegation of impermissible use of Rohling and Crawely so to combine their technique with the non-static parameters approach by Katz has been addressed as inconclusive as set forth in section (G) from above.
(I)	Appellants have submitted that impermissible hindsight has been applied since the proposed modification by the Examiner was not ascertained, as the position taken by the Examiner to the effect of implementing reflection capture in terms large amount of data capture and elaborate time-tracking cannot be numerically ascertained, while use of the references to support such position amounts to patching of disjointed prior art, all indicative of hindsight-based reconstruction (Appellant's Remarks pg. 32).
	Appellants assertion that Examiner’s position (for reflection capture) taken on the use large repetitive amounts and time-tracking effect cannot be numerically ascertained along with disparate use of prior art, has not been accompanied with demonstrative evidence showing that (a) repetitive time-tracking capture as proposed would not be numerically deterministic or trackable; and (b) teaching to the effect of repeating successive transmission/reflection capture (as introduced by Examiner’s rationale) is solely derived from scanning Appellant disclosure, not from documents external thereto; notwithstanding the fact that a proper and statutory examination on merits of a claimed invention not only evaluates the features as claimed but also interprets semantics of the language expression of these features in light of the Appellants’ own disclosure, the invention specifications being a piece of consultation source never left in the dark.
	Therefore, merits of appellant allegation about “impermissible hindsight” is deemed impossibly hard to ascertain.
(J)	Appellants have submitted that rejection of claim 9 should be reversed as the subject matter of “plurality of realizations” and “variations over time in one or more features” included with this claim has not been matched by the cited references used the same subject matter in claim 1 (Appellant's Remarks pg. 33, top)
	Any allusion to the rejected state of claim 1 along with patentable merits of “plurality of realizations” and “variations over time in one or more features” is to be referred to sections B, C and E and G from above. 
(K)	Appellants have submitted that the deficiency in using Rohling and Crawely as support for the Office action conceding that Katz fails to teach “determining based on variations over time in one or more features of the plurality of realizations” makes it all the more evident that rejection  of claim 4 is erroneous, where “one or more features” (as rectied in claim 4) is indicative of micromovement characteristics, for which involving Fukuma and Zhao as effectuated is an erroneous combination that compounds a intial error caused by combining Rowling and Crawely to Katz; that is, the examiner has no idea as to how these 5 references would combine (*) to meet claim 4 (Appellant's Remarks pg. 33, bottom pg. 34)
	Statement of the rationale of obviousness to the subject matter on the micro-movements per claim 4 is reproduced hereafter.
	… Fukuma discloses eye coherence tomography based on micromovement accommodation (para 0014) where reflection from pass-through light (para 0056, 0059, 0074-0075) onto a target object such as a human’s eye via a motion detector (Fig. 2-3) module coupled with apparatus for optical measurement (para 0018-0020) constitutes a form of information indicative of micromovement associated with a particular part of the human eye (para 0090)
	Zhao also discloses reflected wave returned from transmitted wave having radio frequency irradiating a human subject being object for health or sleep quality monitoring (see Abstract; radio frequency sensors, reflect the sleep - para 0028), where the reflection result from the radiowave 
	Thus, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement analysis of reflective energy, reflecting wave or reflection signal per Katz’s approach so that when the object is determined as human, vital movements of the subject are also analyzed, including micro-movements occuring with specific parts or features of the human body, e.g. micro-movements inside an organ or across the body surface as respectively shown in Fukuma and Zhao from above; because reflection signal or energy returned as information indicative of body vital movements would serve purposes in various health-related discipline or therapeutic applicatiopns such as vision measurement, eyesight tomography consolidation or health/sleep monitoring as set forth above.

	It is clear that the presentation of facts (by the Office action) followed by a position taken by one skill in the art given relationships among the facts arrives at the statement of an obviousness - of claim 4 as executed - with motivation (to combine) and expressed benefits, in regard to which, it is found that no detailed analysis or counter-argument has been supplied by the Appellant.  It is also respectfully asked what part of the executed obviousness rationale (as reproduced) demonstrates or evidences that the Examiner does not have any idea on how to combine 5 references as specified (see *) by the Appellants remark.  Hence, mere allegation without expressed evidence proving to the contrary to the Examiner position on obviousness to claim 4 cannot constitute non-obviousness of the very claim pertinent subject matter.
(L)	Appellants have submitted that (Applicant's Remarks pg. 35) the rejection of claims 15-23 should be reversed as claim 15 includes the same language on “variations over time of … features of the plurality of realizations” identified as not reasonably taught (or rendered obvious) by Katz in view of Rohling and Crawely from above.

	The alleged position in regard to rejection of “variations over time of … features of the plurality of realizations” in claim 1 and impermissible combination of references therein to the effect that the rejection/prior art combination as effectuated is deemed deficient/unfeasible has been addressed with the sections B, C, E and G from above, where it was found that the arguments were inconclusive or largely misplaced.  Therefore, any allegation on patentability state of the above claims is considered equally non-persuasive as set forth in the above sections.
/**************************************************************/
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TUAN A VU/
Primary Examiner, Art Unit 2193   
                                                                                                                                                                                                     Conferees:

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.